Greenberg, J.
This claim is for the recovery of damages sustained as a result of the alleged false arrest and imprisonment of the claimant in the Rockland State Hospital, pursuant to an order of commitment of the Supreme Court, New York County.
The order was properly made on the petition of the assistant general medical superintendent of Bellevue Hospital and the certificate of two qualified examiners, and in conformity with the provisions of the statutes then in effect.
Even if the order had been improvidently or erroneously made, the State’s Superintendent of Rockland State Hospital was obliged to receive the claimant as the order was regular on its face and issued by a court of competent jurisdiction. (Douglas v. State of New York, 295 N. Y. 941; Warner v. State of New York, 297 N. Y. 395.)